DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2-4, 6, 7, 9-11, 17, 20 are pending. Claims 1, 5, 8, 12-16, 18, 19, 21-26 are pending. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed 3-29-22 have been fully considered but they are not persuasive. 
Election/Restrictions
Applicants elected Group I, claims 1-7, 10-16, 18-20, 26, in the reply filed on 10-18-21. Groups II-V were recombined with Group I. 
Claims 1, 5, 8, 12-16, 18, 19, 21-26 are under consideration. 
Claim objections
Claim 1 can be written more clearly as ---A transgenic mouse with a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human glutamic acid decarboxylase 65 (hGAD65) operably linked to a rat insulin promoter, wherein the mouse is capable of developing symptoms of type 1 diabetes (T1D)---. 
5. Cancel
8. Cancel
12. The transgenic C57BL/6 x BTBR mouse of claim 1, wherein the symptoms of T1D include diabetic retinopathy. 
13. The transgenic C57BL/6 x BTBR mouse of claim 1, wherein the symptoms of T1D include diabetic nephropathy. 
14. The transgenic C57BL/6 x BTBR mouse of claim 1, wherein the symptoms of T1D include focal segmental mesangial matrix increase and hyaline deposit in glomerular arterioles of the kidneys. 
15. The transgenic C57BL/6 x BTBR mouse of claim 1, wherein the symptoms of T1D include proliferation of acellular capillaries in the retina. 
18. A method of identifying a compound that treats T1D, the method comprising: 
a) administering a compound to the mouse of claim 1, wherein the mouse has symptoms of T1D; 
b) determining whether the compound decreases the symptoms of T1D, thereby identifying a compound that treats T1D. 
19. The method of claim 18, wherein the symptoms of T1D include focal segmental mesangial matrix increase and hyaline deposit in glomerular arterioles of the kidneys. 
21. A method of producing a transgenic mouse that models type 1 diabetes (T1D), the method comprising: 
a) crossing a transgenic mouse that has a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8 with a transgenic mouse that has a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding human glutamic acid decarboxylase 65 (hGAD65) operably linked to a rat insulin promoter such that transgenic offspring that has a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding hGAD65 operably linked to a rat insulin promoter capable of developing symptoms of T1D are obtained; 
b) intercrossing transgenic offspring obtained in step a) that have high fasting glucose such that a transgenic mouse that has a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding hGAD65 operably linked to a rat insulin promoter capable of developing symptoms of T1D is obtained. 
22. The method of claim 21, wherein the intercrossing occurs over a plurality of generations. 
23. The method of claim 21, wherein the intercrossing occurs over at least 30 generations. 
24. The method of claim 21, further comprising weaning the transgenic C57BL/6 x BTBR mouse obtained in step b) after at least 45 days such that the symptoms of T1D are delayed or reduced in severity. 
25. A method of delaying onset of type 1 diabetes (T1D) in a transgenic mouse, the method comprising: 
weaning a transgenic mouse with a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human glutamic acid decarboxylase 65 (hGAD65) operably linked to a rat insulin promoter capable of developing symptoms of T1D after at least 45 days such that onset of the symptoms are delayed as compared to a transgenic mouse with a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding hGAD65 operably linked to a rat insulin promoter capable of developing symptoms of T1D weaned before 45 days. 
26. A kit comprising a male and a female transgenic mouse with a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8; and a nucleic acid sequence encoding human glutamic acid decarboxylase 65 (hGAD65) operably linked to a rat insulin promoter, wherein the mouse is capable of developing symptoms of type 1 diabetes (T1D). 

These claims are not allowable; they are provided for clarity. 

Claim Rejections - 35 USC § 112
Written Description
Claims 1, 5, 8, 12-16, 18, 19, 21-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is drawn to a transgenic mouse that develops type 1 diabetes whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human glutamic acid decarboxylase 65 (hGAD65) operably linked to a rat insulin promoter, and a C57BL/6-BTBR congenic background.
Applicants do not provide adequate written description for a mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 as broadly encompassed by claim 1 other than a mouse whose genome comprises a replacement of an endogenous MHC II gene with a human HLA-DQ8 gene. The specification is limited to using a “HLA-DQA1*0301/DQB1*0302 (DQ8)” transgenic mouse (pg 13, para 114) which has a replacement of an endogenous MHC II gene with a nucleic acid sequence encoding HLA-DQ8 (Nabozny, J. Exp. Med., 1996, Vol. 183, pg 27-37; pg 16, para 142; pg 24, para 213). The specification does not correlate replacing the endogenous MHC II with human HLA-DQ8 to random integration of the human HLA-DQ8 coding region or to a vector, i.e. adenovirus, retrovirus, plasmid, encoding the human HLA-DQ8. Accordingly, the mouse lacks written description. 
The specification lacks written description for a mouse with a C57BL/6-BTBR congenic background as required in claim 1. Jackson Labs defines “congenic” as “An inbred strain of mouse that contains a small genetic region (ideally a single gene) from another strain, but which is otherwise identical to the original inbred strain. Congenic strains are derived by backcrossing to a parental inbred strain for at least ten generations while selecting for heterozygosity at a particular locus. A.BY-H2b H2-T18b/SnJ is a congenic strain.” The specification and the art at the time of filing do not teach or define a mouse with a C57BL/6-BTBR congenic background. The specification does not teach whether a small genetic region of C57BL/6 is put into the BTBR strain or vice versa. The specification does not teach the small genetic region that is selected for. Ranheim (Arterioscler Thromb Vasc Biol. 1997, Vol. 17, pg 3286-3293) taught BTBR x C57BL/6J mice had insulin resistance syndrome, but applicants do not correlate the BTBR x C57BL/6J mice of Ranheim to C57BL/6J-BTBR congenic mice. Applicants do not disclose the structure what small gene or genetic region was selected for, which strain it came from, which strain was used for backcrossing, or how many backcrosses were performed to obtain the desired structure/phenotype of a C57BL/6-BTBR congenic background. Accordingly, the concept lacks written description. 
The specification does not provide adequate description for identifying compounds that treat or prevent type 1 diabetes using a mouse that “has one or more symptoms of diabetes” as required in claim 18 other than identifying compounds that treat type 1 diabetes. Claim 18 requires using a mouse that has symptoms of diabetes. The specification does not teach how to use such a mouse to identify compounds that prevent diabetes. Compounds would have to be given to a mouse capable of developing diabetes before onset, and the assays would require determine whether the onset of diabetes was delayed. Identifying compounds that prevent diabetes cannot be done using a mouse that already has diabetes. Accordingly, the specification does not adequately describe using a mouse with diabetes to identify compounds that prevent diabetes.  
The specification does not provide written description for making any mouse as broadly encompassed by claims 21, 26 for reasons set forth above. 
The specification does not provide adequate written description for a transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a C57BL/6-BTBR congenic background or a transgenic mouse with a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding GAD65 operably linked to a rat insulin promoter as required in claim 21 for reasons cited above regarding a “C57BL/6-BTBR congenic background”. Applicants do not disclose the structure what small gene or genetic region was selected for, which strain it came from, which strain was used for backcrossing, or how many backcrosses were performed to obtain the desired structure/phenotype of a C57BL/6-BTBR congenic background. 
The specification does not provide adequate written description for “selectively intercrossing the [C57BL/6-BTBR congenic RIP7-hGAD65 HLA-DQ8 F1] transgenic mice with a susceptibility for developing type 1 diabetes based on a high fasting glucose” as required in claim 21. The specification teaches the transgenes were introduced into the C57BL/6 x BTBR congenic strains, crossing C57BL/6-BTBR congenic RIP7-hGAD65 mice with C57BL/6-BTBR congenic HLA-DQ8 mice to obtain F1 generation, and intercrossing F1 C57BL/6-BTBR congenic RIP7-hGAD65 HLA-DQ8 mice, but it does not teach how to do so based on a high fasting glucose as claimed. If applicants are attempting to indicate a screening step occurred, that screening step should be clearly set forth. If applicants are attempting to say only mice with a certain fasting glucose level were used for intercrossing, the phenotype of the mice should be clearly set forth. 
The specification lacks written description for controlling onset of diabetes in a mouse as broadly encompassed by claim 25 other than delaying onset. Pg 2, para 11, teaches that delaying weaning delays the onset of diabetes. Therefore, the preamble should be limited to delaying the onset of diabetes in the mouse by weaning the mouse after at least 45 days such that the onset of diabetes is delayed as compared to a mouse weaned before 45 days. 
Enablement
Claims 1, 5, 8, 12-16, 18, 19, 21-26 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human glutamic acid decarboxylase 65 (hGAD65) operably linked to a rat insulin promoter, wherein the mouse is capable of developing symptoms of type 1 diabetes (T1D), does not reasonably provide enablement for a transgenic mouse with a C57BL/6-BTBR congenic background as required in claims 1, 18, 21, 25, 26, or using a mouse with diabetes to identify compounds that prevent diabetes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification does not enable making a mouse with a C57BL/6-BTBR congenic background as required in claims 1, 18, 21, 25, 26. Jackson Labs defines “congenic” as “An inbred strain of mouse that contains a small genetic region (ideally a single gene) from another strain, but which is otherwise identical to the original inbred strain. Congenic strains are derived by backcrossing to a parental inbred strain for at least ten generations while selecting for heterozygosity at a particular locus. A.BY-H2b H2-T18b/SnJ is a congenic strain.” The specification and the art at the time of filing do not teach or define a mouse with a C57BL/6-BTBR congenic background. The specification does not teach whether a small genetic region of C57BL/6 is put into the BTBR strain or vice versa. The specification does not teach the small genetic region that is selected for. Ranheim (Arterioscler Thromb Vasc Biol. 1997, Vol. 17, pg 3286-3293) taught BTBR x C57BL/6J mice had insulin resistance syndrome, but applicants do not correlate the BTBR x C57BL/6J mice of Ranheim to C57BL/6J-BTBR congenic mice. Applicants do not disclose the structure what small gene or genetic region was selected for, which strain it came from, which strain was used for backcrossing, or how many backcrosses were performed to obtain the desired structure/phenotype of a C57BL/6-BTBR congenic background. Given the lacks of teachings in the specification taken with the art at the time of filing, it would have required those of skill undue experimentation to determine how to make a mouse with a C57BL/6-BTBR congenic background as required in claims 1, 18, 21, 25, 26.
The specification does not enable identifying compounds that treat or prevent type 1 diabetes using a mouse that “has one or more symptoms of diabetes” as required in claim 18 other than identifying compounds that treat type 1 diabetes. Claim 18 requires using a mouse that has symptoms of diabetes. The specification does not teach how to use such a mouse to identify compounds that prevent diabetes. Compounds would have to be given to a mouse capable of developing diabetes before onset, and the assays would require determine whether the onset of diabetes was delayed. Identifying compounds that prevent diabetes cannot be done using a mouse that already has diabetes. Given the teachings in the specification, it would have required those of skill undue experimentation to determine how to use a mouse with diabetes to identify compounds that prevent diabetes.  
The specification does not enable making a transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a C57BL/6-BTBR congenic background or a transgenic mouse with a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding GAD65 operably linked to a rat insulin promoter as required in claim 21 for reasons cited above regarding a “C57BL/6-BTBR congenic background”. Applicants do not disclose the structure what small gene or genetic region was selected for, which strain it came from, which strain was used for backcrossing, or how many backcrosses were performed to obtain the desired structure/phenotype of a C57BL/6-BTBR congenic background. 
Indefiniteness
Claims 1, 5, 8, 12-16, 18, 19, 21-26 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The metes and bounds of a mouse with a C57BL/6-BTBR congenic background as required in claims 1, 18, 21, 25, 26 are unclear; therefore, the claims are indefinite. Jackson Labs defines “congenic” as “An inbred strain of mouse that contains a small genetic region (ideally a single gene) from another strain, but which is otherwise identical to the original inbred strain. Congenic strains are derived by backcrossing to a parental inbred strain for at least ten generations while selecting for heterozygosity at a particular locus. A.BY-H2b H2-T18b/SnJ is a congenic strain.” The specification and the art at the time of filing do not teach or define a mouse with a C57BL/6-BTBR congenic background. The specification does not teach whether a small genetic region of C57BL/6 is put into the BTBR strain or vice versa. The specification does not teach the small genetic region that is selected for. Ranheim (Arterioscler Thromb Vasc Biol. 1997, Vol. 17, pg 3286-3293) taught BTBR x C57BL/6J mice had insulin resistance syndrome, but applicants do not correlate the BTBR x C57BL/6J mice of Ranheim to C57BL/6J-BTBR congenic mice. Applicants do not disclose the structure what small gene or genetic region was selected for, which strain it came from, which strain was used for backcrossing, or how many backcrosses were performed to obtain the desired structure/phenotype of a C57BL/6-BTBR congenic background. Given the lacks of teachings in the specification taken with the art at the time of filing, those of skill would not be able to determine when a mouse with a C57BL/6-BTBR congenic background had been obtained. 
The metes and bounds of “selectively intercrossing the transgenic mice [ ] based on a high fasting glucose” in claim 21 are unclear, thus making the claim indefinite. The specification does not teach when “intercrossing” is done “selectively.” It is unclear when intercrossing is “based on a high fasting glucose”. It is unclear when fasting glucose is “high”. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 

35 USC § 102
The rejection of claims 1, 18, 26 under 35 U.S.C. 102a1 as being anticipated by Hutton (20120321648) has been withdrawn. Hutton described a DQ8+ IA-/- B6 mouse that expresses IGRP and spontaneously develops diabetes (paragraph 107), but Hutton did not teach a transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human β-cell autoantigen GAD65 operably linked to a RIP promoter as newly required in claim 1. 
The rejection of claims 1, 18, 26 under 35 U.S.C. 102a1 as being anticipated by Hutchings (Eur. J. Immunol. 1992, Vol. 22, pg 1913-1918) has been withdrawn. Hutchings taught NOD mice were prone to spontaneously develop insulin-dependent diabetes mellitus (IDDM) (abstract; 1st paragraph on pg 1913), but Hutchings did not teach a transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human β-cell autoantigen GAD65 operably linked to a RIP promoter as newly required in claim 1.  
The rejection of claims 1, 18, 26 under 35 U.S.C. 102a1 as being anticipated by Boyton (International Immunology, 1998, Vol. 10, No. 12, pg 1765-1776) has been withdrawn. Boyton taught transgenic C57BL/10 HLA-DQ8 mice (pg 1768, col. 1) that spontaneously develop type I diabetes (pg 1774, paragraph bridging col. 1-2), but Boyton did not teach a transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human β-cell autoantigen GAD65 operably linked to a RIP promoter as required in claim 1.
The rejection of claim(s) 1-3, 17-20, 26 under 35 U.S.C. 102a1 as being anticipated by Wiley (8293500) has been withdrawn. Wiley taught “Mice that express the HLA-DQ8 transgene (HLA-DQ8 is the predominant predisposing gene in human type I diabetes) and the HLA-DQ6 transgene (which is diabetes protective) were crossed with RIP(rat insulin promoter).B7-1-Tg mice to provide HLA-DQ8 RIP.B7-1 transgenic mice that develop spontaneous diabetes (see Wakeland et al., Curr. Opin. Immunol. 11:701-707 (1999); Wen et al., J. Exp. Med. 191:97-104 (2000)). (See also Brondum et al., Horm. Metab. Res. 37 Suppl 1:56-60 (2005)).” (col. 72, lines 1-13), but Wiley did not teach a transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human β-cell autoantigen GAD65 operably linked to a RIP promoter as newly required in claim 1. 
35 USC § 103
The rejection of claims 1-5, 8, 9, 17-20, 26 under 35 U.S.C. 103 as being unpatentable over Wiley (8293500) in view of Wicker et al., "Naturally Processed T cell Epitopes from Human Glutamic Acid Decarboxylase Identified Using Mice Transgenic for the Type I Diabetes-associated Human MHC Class II Allele, DRB1*0401," J. Clin. Invest. 98:2597-603 (Dec. 1996) has been withdrawn. The combined teachings of Wiley and Wicker taught a transgenic mouse whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human β-cell autoantigen GAD65 operably linked to a RIP promoter; however, they did not teach the mouse had a C57BL/6-BTBR congenic background. 
.
The art at the time of filing did not reasonably teach or suggest a transgenic mouse with a C57BL/6-BTBR congenic background whose genome comprises a nucleic acid sequence encoding HLA-DQ8 and a nucleic acid sequence encoding human β-cell autoantigen GAD65 operably linked to a RIP promoter as required in claim 1.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632